Exhibit CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K of Viper Powersports Inc, a Nevada corporation for the Quarter ended December 31, 2008, the undersigned certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that (1) the Annual Report on Form 10-K of Viper Powersports Inc for the Year ended December 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in the Annual Report on Form 10-K for the Year ended December 31, 2008 fairly presents in all material respects, the financial condition and results of operations of Viper Powersports Inc Date:April 15, /s/ John R. Silseth John R. Silseth, Principal Executive Officer of Viper Powersports Inc. Date: April 15, 2009 /s/ Jerome L. Posey Jerome L. Posey, Principal Financial Officer of Viper Powersports Inc.
